Cole, C. J.
This is an action to enforce a lien for towing logs. The facts are the same as those in the case of Eish Creek Boom & Log Driving Company against the same defendants, ante, p. 630. Upon these facts, the plaintiff has no right to enforce the lien upon the property which the circuit court gave it.
By the Gourt.— The judgment of the circuit court, therefore', giving a lien upon the property on the verdict is reversed, and the cause is remanded for a new trial of the issue between the plaintiff and the bank.